FILED
                            NOT FOR PUBLICATION                             APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30253

               Plaintiff - Appellee,             D.C. No. 4:14-cr-06051-SMJ

 v.
                                                 MEMORANDUM*
MATTHEW JOHN DEVINS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of Washington
                   Salvador Mendoza, Jr., District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Matthew John Devins appeals from the revocation of supervised release and

six-month sentence imposed upon revocation. Pursuant to Anders v. California,

386 U.S. 738 (1967), Devins’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
provided Devins the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 15-30253